J-S40011-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

BOBBY JENE RIDDICK, JR.

                         Appellant                No. 3179 EDA 2015


              Appeal from the PCRA Order September 8, 2015
              In the Court of Common Pleas of Lehigh County
            Criminal Division at No(s): CP-39-CR-0002497-2010


BEFORE: BOWES, MUNDY AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                            FILED JULY 15, 2016

     Bobby Jene Riddick, Jr., appeals pro se from the September 8, 2015

order denying him PCRA relief. We affirm.

     On May 26, 2011, a jury convicted Appellant of second-degree murder,

robbery, burglary, conspiracy to commit robbery, and conspiracy to commit

burglary.   We summarize the trial evidence. Early in the morning on July

15, 2008, Appellant, his mother Terrie Collopy, Marcus Breeland, and Alvin

Volney, who was the boyfriend of Appellant’s mother, were in Collopy’s

apartment in Allentown.     They decided to rob David Walterick, who sold

marijuana. Volney knew Walterick and where he stored his drug money and

had successfully robbed Mr. Walterick on a previous occasion. Volney gave
J-S40011-16



Appellant a gun, but Volney did not accompany the other actors to the scene

since Mr. Walterick and his wife Leanne knew Volney.

     At approximately 3:00 a.m., Collopy drove Appellant and Breeland to

the Allentown residence of the Waltericks, who were having coffee together

before Mr. Walterick left for work.    Appellant and Breeland, wearing dark

hooded shirts tied tightly around their faces, broke into the home. Appellant

had the gun Volney had given him, pointed it at Leanne, and demanded

money. Mr. Walterick rose to protect his wife, and Appellant shot him in the

head, killing him. The co-conspirators fled back to Collopy’s residence, and

Volney cleaned Appellant’s clothing and disposed of the weapon.

     At trial, Breeland testified that Appellant was the shooter. Appellant’s

handprint was found on the interior glass door leading to the main entrance

to the home. Burheen Darrell Smith testified that he knew Appellant,

discussed the shooting with him, and Appellant admitted that he fired the

shot that killed the victim.   Dwayne Meyers related to the jury that in

November 2008, Appellant told Meyers that he was involved in a burglary

and robbery that had an unsuccessful outcome and that he shot the

homeowner.

     Appellant was sentenced to life imprisonment.          On appeal, we

affirmed.   Commonwealth v. Riddick, 63 A.3d 830 (Pa.Super. 2012)

(unpublished memorandum).      Appellant petitioned for allowance of appeal

nunc pro tunc, the Supreme Court permitted Appellant to file that pleading,

                                      -2-
J-S40011-16



with the petition for allowance of appeal ultimately denied on November 15,

2013.     Commonwealth v. Riddick, 80 A.3d 776 (Pa. 2013).                    Appellant

filed a timely pro se PCRA petition on October 22, 2014, and counsel was

appointed. On January 21, 2015, counsel filed a petition to withdraw and a

no-merit letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en

banc).    After counsel was permitted to withdraw, Appellant represented

himself at a PCRA hearing held on August 27, 2015. The PCRA court denied

relief on September 8, 2015, and this appeal followed.

        Appellant’s two and one-half page brief violates all of the applicable

rules of appellate procedure.1 It contains neither a procedural nor a factual

history of this case.       The brief also lacks a statement of jurisdiction, the

applicable standard of review, a statement of the questions involved, and a

table of cited authorities. The document contains two legal citations that are

marginally relevant. Nevertheless, we will address the decipherable position

presented therein.

        Appellant   avers    that   the    assistant   district   attorney   committed

misconduct at trial in that he knowingly allowed false testimony from Marcus
____________________________________________


1
   Appellant maintains in his brief        that he was sixteen years old in 2007,
which raises a concern regarding            whether he was a seventeen-year-old
juvenile when this July 15, 2008           murder transpired. Our review of the
record establishes that Appellant          was born on June 7, 1990; he thus
committed the crime several weeks          after becoming eighteen.



                                           -3-
J-S40011-16



Breeland and Dwayne Meyers to remain uncorrected. The following facts are

pertinent.    At trial, Breeland denied that he ever admitted to being the

triggerman.      At   the   PCRA   hearing,   the   assistant   district   attorney

acknowledged that, at the crime scene, Breeland told Collopy that he shot

Mr. Walterick. The prosecutor continued that Breeland made that statement

to Collopy, Appellant’s mother, only because she had heard the gunshot and

was upset.     The prosecutor reported that Breeland immediately corrected

himself and “said no, no, I wasn’t the shooter,” and that, after Breeland

retracted his statement to Collopy, “[Appellant] then told Terrie Collopy that

he was the shooter.” N.T. PCRA Hearing, 8/27/15, at 57. Thus, the record

indicates that Breeland’s admission to Collopy was a lie that was instantly

recanted.    Appellant’s second position is premised upon an allegation that

Meyers perjured himself at trial by indicating that he met Appellant in 2007

in the Allentown area whereas Appellant lived in Philadelphia in 2007. Our

review of the trial transcript establishes that Meyers indicated that he

became acquainted with Appellant in 2008. N.T. Trial, 5/24/11, at 158.

      We conclude that Appellant’s claim of prosecutorial misconduct is

waived. The PCRA provides that “[t]o be eligible for relief under [the PCRA],

the petitioner must plead and prove . . . . [t]hat the allegation of error has

not been . . . waived.” 42 Pa.C.S. § 9543 (a)(3). For purposes of the PCRA,

“an issue is waived if the petitioner could have raised it but failed to do

so . . . on appeal[.]” 42 Pa.C.S. § 9544(b). Appellant could have raised on

                                      -4-
J-S40011-16



direct appeal his position that the prosecutor allowed perjured testimony

from Breeland and Myers to go uncorrected. Additionally, Appellant does not

frame his contention in terms of trial counsel’s ineffectiveness for failing to

object to this purported prosecutorial misconduct in order to overcome

waiver. Finding Appellant’s present position on appeal waived, we affirm the

denial of PCRA relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2016




                                     -5-